DETAILED ACTION
Allowable Subject Matter
Claims 2-4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest, in combination with all of the limitations required by claim 1: baffle members with two portions, one of which at a deflecting angle relative to the other, per claim 2; or second baffle members affixed to the first baffle members, per claim 7.
Claims 3-4 and 8-11 depend from claims 2 and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2014/0262147) in view of Hjorth (US 10,480,820)

Regarding claim 1, Pawlick teaches a heat exchanger assembly comprising: a frame (12); a heat exchanger panel (14) mounted to the frame and configured to exchange heat with air flowing therethrough (Fig. 4), the heat exchanger panel having a lower (Fig. 4, lower) and upper (Fig. 4, upper) ends, the heat exchanger panel being disposed at an inclined orientation (Fig. 4) such that the upper and lower ends are offset from one another (Fig. 4), the heat exchanger panel comprising: a tubing arrangement for circulating fluid therein (206); and a plurality of fins in thermal contact with the tubing arrangement, spaced apart from one another for air to flow therebetween (Para. [0068]) and into an interior space of the heat exchanger assembly (Fig. 4); a plurality of enclosing panels connected to the frame and defining in part the interior space of the heat exchanger assembly (65, 66); a fan assembly (60, 61, 62) disposed above (Fig. 4) the heat exchanger panel, comprising a fan impeller (61, 62) rotatable about an axis to pull air into the interior space of the assembly through the heat exchanger panel (fig.4) and evacuate heated air upwardly from the interior space of the heat exchanger assembly through the fan assembly (Fig. 4).
Pawlick does not teach the use of sound dampening devices.
Hjorth teaches that it is old and well-known in the art to form heat exchanger assemblies with heat exchanger panels (242a, b) mounted in a frame (202) with a fan vertically above them and drawing air through them into the assembly (Fig. 2C) with sound dampening devices (222, 224) disposed within the interior space of the heat exchanger assembly such that air is pulled into the interior space through 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Pawlick with the sound dampeners of Hjorth in order to reduce the undesired noise of the device.

Regarding claim 5, Hjorth further teaches that a spacing between adjacent baffles may be variable (Col. 26:33-34).
Regarding claim 6, Hjorth further teaches that the lower end of a given baffle (e.g. 269; Fig. 2c) is positioned vertically lower than the upper end of a consecutive baffle member (e.g. 246; Fig. 2c) positioned below it.
Regarding claim 12, Hjorth further teaches a plurality of acoustic panels may be connected to the enclosing panels for acoustically insulating the interior space of the heat exchanger assembly (Col. 25:17-22).

Regarding claim 13, Pawlick further teaches that all of the components of claim 1 are “first” versions, and that a second, otherwise identical heat exchanger panel (15) is also mounted to the frame in a V-configuration with the first such that upper distances are greater than lower distances between the heat exchanger panels (see Fig. 4); a second fan assembly, otherwise identical to the first, (61 or 62) is also mounted to the frame.


Regarding claim 14, Pawlick further teaches that the frame comprises: first and second laterally spaced legs (33, 34); a lower transverse member extending laterally and interconnecting the first and second legs (44, 45; Fig. 7); first (26, 31, 39) and second (24, 29, 40) upstanding members laterally spaced and extending upwardly from the legs (Fig. 7); an upper transversal member connected to upper ends of the upstanding members (42, 43); an upper frame assembly (52, 53) affixed to the upper transversal member and supporting the first and second fan assemblies (Fig. 7); the first and second heat exchanger panels are disposed on opposite sides of a plane extending through the first and second upstanding members (plane is vertical and extends through the intersection points of 31 and 39 and of 40 and 24; see Fig. 7); the first and second fan rotation axes (center holes of 52 and 53) are on opposite sides of this vertical plane (see Fig. 7).

Regarding claim 15, Hjorth further teaches that: the baffle members each comprise a sound absorbing material (262) covered at least in part by a protecting layer (267) and the sound absorbing material may be mineral wool (Col. 5:29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763